DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.1.	Applicant's election with traverse of Group (I), Claims 1-13  in the reply filed on October 16, 2020  is acknowledged.  
The traversal is on the ground(s) that: " Applicant respectfully submits that there would be no serious burden for the Examiner to examine the claims of at least Groups I and II because of the relationship of the claims".
2.2.	 This  principal Applicant's argument was  not found persuasive because Restriction is  based on different concept – specifically,  on lack of  unity of invention in view of absence  novelty of the  Technical feature  of Claim 1 as explained in Restriction requirement and  Written Opinion of ISA for Parent Application PCT/US2017 /048546 mailed to Applicant on November 9, 2017. Applicant did not present any arguments or showing that cited Reference ( Lansbergen US 2014/0155514) does not disclosed or rendered obvious claimed subject matter of Applicant's claim 1.  
Therefore, The requirement is still deemed proper and is therefore made FINAL.
2.3.	Thus, Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
2.4.	Claims 1-13 are active and will be examine on the merits.
Objection to  Specification
3.	The disclosure is objected to because of the following informalities: 
term " Gardner- Holt" is incorrect. The correct term is "  Gardner- Holdt". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because phrase ( see Claim 1) : " use in low volatile organic compound " contains indefinite term " low". In this respect note that the term " low" in claim 1 is a relative term which renders the claim indefinite.  The term " low" is  not defined by the claim and  the specification does not provide a standard for ascertaining the requisite degree. In addition note that term " clear" is indefinite without indication of specific test method used to determine degree of clarity/ haziness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Lansbergen et al ( US 2014/0155514) 
4.1.	Regarding Claims 1-13  Lansbergen disclosed ( see Abstract)  alkyd polymer resin composition of low VOC ( volatile organic compound), wherein this composition comprises: 
a)   30 to 80 wt% of one or more fatty acid(s), fatty ester(s), or naturally occurring oil(s) – see [0050], wherein ( see [0061]) " Examples of suitable oils include sunflower oil, canola oil, dehydrated castor oil, coconut oil, com oil, cottonseed oil, fish oil, linseed oil.."
Isophthalic acid  and  preferable choice for "  The tricarboxylic acid" is  trimellitic anhydride. – see [0047], [0060]
c)   10 to 40 wt% of one or more polyol(s) – see [0047], wherein suitable examples of polyols are ( see [0058])  include pentaerythritol (PE), dipentaerythritol and  sorbitol. 
In this respect, note that Sorbitol only has one example of Sugar Alcohol with 6 carbon atoms.
4.2.	Thus, Lansbergen disclosed same basic alkyd resin as claimed by Applicant, wherein same compounds as required by Applicant's Claim 1 and dependent claims 3 and 5 – 8  are present in overlapping ranges.  Lansbergen further disclosed that Mn ( molecular weight) of the alkyd resin is in a range from 700 to 6500 g/mol ( see [0063]) and that alkyd resin composition  has tack-free drying time less than 4 hours. 
4.3.	Therefore, because alkyd resin composition disclosed by Lansbergen comprises same components  as claimed by Applicant and those components are present in overlapping ranges  and because composition  has same molecular weight  Mn (  overlapping range)  than it would be expected that this composition also have same properties including Gardner Holdt viscosity with 30 weight % mineral spirits at 25°
C  that is less than or equal to Z4, same dry-hard time and " clear appearance" as it established in the art :
  a) " ...that a material and its properties are inseparable". In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)   and

USPQ 90 (CCPA 1976); Same is applicable to Claim 11.
4.4.	Regarding Claim 2 note that because composition disclosed by Lansbergen comprises same components, including Sorbitol, which undergo transformation to Isosorbide during polycondensation reaction ( see evidence given by Haveren et al " Resins and additives for powder coatings and alkyd paints, based on renewable resources" J. Coat. Technol. Res., 4 (2) 177–186, 2007,  page 179, Fig.1) – reference cited by Applicant) which comprises same " oxide ring" and for this reason has same peaks in NMR spectra. 
4.5.	Regarding Claim 10 see Lansbergen, paragraphs  [0005], [0035], [0038], [0042]-[0043].
4.6.	Regarding Claims 12 and 13 see Lansbergen Abstract, paragraphs [0087].

5.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eslinger et al ( US 20104/0041821).
5.1.	Regarding Claims 1-13 Eslinger disclosed alkyd resin composition comprising : 
a)  " 25 to 80 wt% of fatty acids, fatty acid derivatives of oils or a combination thereof" – see [0038]- wherein fatty acids may comprise same compounds as claimed by Applicant in Claims 6  and specifically : " Fatty acid derivatives of oils useful in the present alkyds include, without limitation, derivatives of linseed oil, soybean oil, dehydrated castor oil, raw castor oil, peanut oil, tall oil, tung oil, fish oil, sunflower

acid, ricinoleic acid, and rumenic acid" – see Claim 15.
b)   from about 10 % to 30 wt% of polyacids  ( see [0037], claim 4)  wherein first choice  is Isophthalic acid;  
c)  from about  10 to 40 wt% of  polyol(s) – see [0032], wherein suitable examples of polyols are ( see [0036)  include pentaerythritol (PE), dipentaerythritol and also sugar alcohols including  Sorbitol  ( see [0009],[0015], claim 12 and 13);. 
5.2.	Thus, Eslinger  disclosed same basic alkyd resin as claimed by Applicant, wherein same compounds as required by Applicant's Claim 1 and dependent claims 3,  5 – 8  are present in overlapping ranges.  Eslinger  further disclosed that Mw ( weight average molecular weight) of the alkyd resin is in a range from 30000  to 80000 Daltons ( see [0046]) and that alkyd resin composition  has hard  drying time less than 7 hours and Y-Z2 Gardner-Holdt viscosity ( see [0077]). 
5.3.	Therefore, because alkyd resin composition disclosed by Eslinger  comprises same components  as claimed by Applicant and those components are present in overlapping ranges  and because composition  has same molecular weight ( note that Mn in range from 500 to 100000 Daltons  as claimed by Applicant will translate to Mw in overlapping range of approximately 2000 to 400000 or even more due to high polydispersity of about 4 or more – see evidence provided by Manczyk et al " Highly branched high solids alkyd resins", 2002  article attached, and Haveren et al ) than it would be expected that this composition also have same properties including Gardner 
  a) " ...that a material and its properties are inseparable". In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)   and
 b) "  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); Same is applicable to  limitations of Claim 11.
5.4.	Regarding Claim 2 note that because composition disclosed by Eslinger  comprises same components, including Sorbitol, which undergo transformation to Isosorbide during polycondensation reaction ( see evidence given by Haveren et al " Resins and additives for powder coatings and alkyd paints, based on renewable resources" J. Coat. Technol. Res., 4 (2) 177–186, 2007,  page 179, Fig.1) – reference cited by Applicant) which comprises same " oxide ring" and for this reason has same peaks in NMR spectra. 
5.5.	Regarding Claim 10 see Eslinger , paragraph [0039].
5.6.	Regarding Claim 12  see Eslinger see Claim 22.

                                                            Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763